       Case 3:20-cv-00186-BD Document 37 Filed 04/07/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

VERN SCHULDHEISZ                                                       PLAINTIFF

V.                        CASE NO. 3:20-CV-186-BD

MARK COUNTS, et al.                                                 DEFENDANTS

                                  JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED, WITHOUT

PREJUDICE.

     IT IS SO ORDERED this 7th day of April, 2021.


                                      ___________________________________
                                      UNITED STATES MAGISTRATE JUDGE
